Citation Nr: 1030737	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment at St. Joseph's Hospital in Tampa, 
Florida, from August 6, 2003, to August 7, 2003.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision dated in June 2005 by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

This case was the subject of a Board remand dated in January 
2010. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this matter to the VAMC in January 2010, 
requesting that (1) any written evidence relevant to the date 
that VA received the Veteran's claim for the benefits on appeal 
be added to the claims file, (2) the Veteran and his spouse be 
requested to provide any additional written evidence in their 
possession to support their contentions, and any relevant 
evidence in VA's possession be associated with the claims file, 
(3) any records involving the Veteran's receipt of health care 
from the VA Health Care System within the 24 months prior to 
August 2003 be obtained and added to the claims file, (4) the 
ambulance company who transported the Veteran be contacted and 
asked to provide any records related to the Veteran's 
hospitalization on August 6, 2003, and (5) a medical opinion be 
obtained from an appropriate specialist.  These actions were 
requested due to inadequate documentation relating to the 
relevant criteria for payment or reimbursement set forth at 38 
C.F.R. § 17.1002. 

A review of the claims file and a supplemental statement of the 
case dated in February 2010 reflects that of these 5 requested 
actions, only (5), obtaining a medical opinion from an 
appropriate specialist, was accomplished.  Although the January 
2010 medical opinion was partially favorable to the Veteran, the 
VAMC continued to deny the benefits sought on appeal in full.

Because there is now a medical opinion of record that is 
partially favorable to the Veteran's claim but the evidence and 
documentation of record is insufficient to establish entitlement, 
it would be prejudicial to the Veteran to now adjudicate his 
claim without further developing the evidence as to the relevant 
criteria for adjudication, in accordance with the Board's January 
2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(absent a showing of nonprejudicial error, a remand by the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to substantial compliance with the remand orders).

Additionally, the Board notes that an August 13, 2003, Item Bill 
from St. Joseph's Hospital reflects that it was estimated and 
anticipated that expenses listed on the bill would be covered in 
full by Medicare Part A.  Whether such reimbursement occurred 
would be a highly relevant factor in the adjudication of the 
Veteran's claim for payment or reimbursement by VA and must be 
the subject of further development prior to readjudication.  See 
38 C.F.R. § 17.1002(g) (2009).

With respect to this last point, however, the Board notes that 
the criteria for payment or reimbursement were revised by statute 
effective February 1, 2010, such that even if the expenses were 
paid in part by a third party, the Veteran may in certain 
circumstances receive payment or reimbursement through VA for the 
balance of the expenses.  See 38 U.S.C.A. § 1725(c)(4)(A)-(D), 
amended to the statute effective February 10, 2010, by Pub.L. 
111-137, § 1(a),(b), 123 Stat. 3495.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must seek to determine 
whether the expenses incurred as a result 
of unauthorized medical expenses for 
treatment at St. Joseph's Hospital in 
Tampa, Florida, from August 6, 2003, to 
August 7, 2003, were paid in part or in 
full by a third party, to include whether 
such payment was made through Medicare 
Part A. 

2.  If and only if the Veteran's expenses 
for treatment at St. Joseph's Hospital in 
Tampa, Florida, from August 6, 2003, to 
August 7, 2003, were not paid in full by a 
third party, the VAMC must associate with 
the claims file documentation proving 
either that the Veteran did or did not 
receive treatment through VA Health Care 
System within the 24 months prior to 
August 2003.

3.  If and only if the development in 
paragraphs (1) and (2) establish that 
there remain medical expenses not paid or 
reimbursed by a third party and that the 
Veteran did received treatment through VA 
Health Care System during the 24 months 
prior to August 2003, the VAMC should 
associate the original claims for payment 
or reimbursement as listed in the May 2008 
statement of the case.  If such are not 
associated with the claims file, the Board 
will presume that the claims were timely 
received as described in the May 2008 
statement of the case, absent any evidence 
to the contrary.

4.  If and only if the basic criteria for 
entitlement to payment or reimbursement of 
the medical expenses at issue in this 
appeal are met as established at action 
paragraphs (1) to (3) above, as applied to 
38 U.S.C.A. § 1725 as amended effective 
February 10, 2010, the VAMC must, after 
obtaining from the Veteran any necessary 
authorizations for release of medical 
information, contact the ambulance 
company, Emergency Medical Associated, and 
ask them to provide any records in their 
possession related to the Veteran's 
transportation and hospitalization on 
August 6, 2003.

5.  If and only if the threshold criteria 
for entitlement to payment or 
reimbursement of the medical expenses at 
issue in this appeal are met as 
established at action paragraphs  (1) to 
(3) above, as applied to 38 U.S.C.A. 
§ 1725 as amended effective February 10, 
2010, the Veteran and his spouse must be 
requested, by letter, to provide any 
written evidence in their possession on 
their contact with VA about the Veteran's 
medical condition on August 6 or 7, 2003, 
to include any evidence to indicate that 
VA told the Veteran's wife that his 
medical bills would be covered by VA.  
Further, any additional records relevant 
to this appeal in VA's possession must be 
added to the claims file by VA.

6.  Readjudicate the issue on appeal.  If 
any benefit sought remains denied, the 
Veteran should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


